Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 2, 2018

                                      No. 04-17-00860-CV

                         IN THE INTEREST OF B.M.M., A CHILD,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-00506
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
        This is an accelerated appeal from a trial court’s order terminating appellant’s parental
rights. Appellant’s brief was due on February 1, 2018, and on that day, appellant filed a motion
requesting an extension of time of twenty days. In his motion, appellant’s counsel states he
needs additional time to research and prepare the brief.

        After consideration, we GRANT appellant’s motion for extension of time to file a brief
and ORDER that appellant file his brief on or before February 21, 2018. Counsel is reminded
that this court is mandated to dispose of appeals involving termination of parental rights within
180 days from the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. Accordingly, any
delay in the filing of the brief encroaches upon our time for disposition, and further requests for
extensions of time will be disfavored.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court